Citation Nr: 0800298	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a lesion on the 
left cheek.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1968 to March 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issue of service connection for a lesion on the left 
cheek is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left shoulder disability is medically 
attributed to service and the alleged in-service injury is 
consistent with the circumstances of service.  

2.  There is no medical evidence of bilateral hearing loss, 
as defined by VA. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Left Shoulder Disability

Service medical records, to include a service examinations 
record dating in December 1969, do not report any treatment 
for a left shoulder disorder.  The veteran contends that a 
left shoulder disorder was incurred during active service, 
when he was trying to lift a "dummy victim" during "Search 
and Rescue" training.  He reports that his shoulder appeared 
to be dislocated, and because there were no medical personnel 
around, a crewmate popped the shoulder back into the socket.  
He added that his shoulder was sore for several days, but he 
did not seek any medical treatment at that time, though the 
shoulder has periodically bothered him since that time.  See 
July 2004 statement. 

The veteran is currently diagnosed with left shoulder strain 
and degenerative joint disease of the left shoulder.  See May 
2004 VA examination record; January 2007 VA treatment record.  
X-ray images have also shown calcific peritendinitis.  Id.  
The May 2004 VA examiner opined that based on the veteran's 
history of an in service injury, the left shoulder disorder 
is likely related to service.  

The regulation 38 C.F.R. § 3.303(a) states that "service 
connection must be considered on the basis of the places, 
types and circumstances of his service."  The veteran's DD-
214 indicates that he completed Counterinsurgency Operations-
Search and Rescue Training in February 1969 and that he 
served in the Coast Guard Reserves.  The veteran is competent 
to report that he injured his left shoulder in service, and 
the Board finds the nature of the in-service injury is 
consistent with the circumstances of service.  In light of 
the VA examiner's opinion that the current left shoulder 
disorder is consistent with the reported in-service injury, 
the Board finds that the evidence is in equipoise as to 
whether the veteran's current disabilities are causally 
related to service.  In such circumstances, the benefit of 
the doubt goes to the veteran; consequently, service 
connection is granted.  38 U.S.C.A. § 5107(b).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Bilateral Hearing Loss
Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A May 2004 VA audiological examination record reports that 
the veteran had clear canals and normal appearing tympanic 
membranes.  The veteran had a puretone threshold of 10 
decibels at each frequency, and speech audiometry revealed 
speech recognition ability of 100 percent in the right ear.  
In the left ear, the veteran had a puretone threshold of 15 
decibels at 500, 1000, 2000, and 3000 Hz, and a puretone 
threshold of 20 at 4000 Hz.  Speech recognition ability was 
100 percent in the left ear.  Neither these findings, nor any 
subsequent treatment records, indicate that the veteran has 
impaired hearing, as defined by VA regulation, in either ear.  
Consequently, because the evidence of record does not 
indicate that the veteran has a current service-connectable 
disability, service connection must be denied.  

The Board notes that the veteran has reported that his 
hearing loss is not constant; rather, it is transient, 
arising after "feeling some pressure," and generally 
lasting between 5 minutes and 60 minutes.  See May 2004 VA 
examination record.  The VA examiner opined that the 
"transient nature [of hearing loss] is not typically 
expected with acoustic trauma."  Id.  Additionally, although 
the veteran has reported that he does have periodic hearing 
loss, the evidence of record does not indicate that his 
hearing loss rises to the level of a hearing impairment as 
defined by 38 C.F.R. § 3.385, and based on the veteran's 
history of not knowing when the hearing loss may occur, there 
is no benefit from remanding the claim for another 
examination.  Consequently, based on the lack of evidence of 
a service-connectable hearing impairment, service connection 
must be denied.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
veteran was not provided with notice of the disability rating 
and effective date regulations specifically for this claim 
(notice was provided in December 2006 for a different claim), 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
providing a personal hearing.  


ORDER

Service connection for a left shoulder disorder is granted.  

Service connection for hearing loss is denied.  


REMAND

Further development is needed on the claim for service 
connection for a lesion on the left cheek.  The May 2004 VA 
examination record reports the veteran's history of no 
ulceration, oozing, or activity from the left cheek lesion.  
The VA examiner did not make a diagnosis pertaining to this 
lesion, but the record reports the veteran's history of a 
dermatologist telling him that it was a mole.  

At his video hearing, the veteran testified that he had 
multiple other lesions on his legs and arms, just like the 
one on the left cheek.  See November 2007 Video Hearing 
Transcript.  He also testified that the lesions bleed 
occasionally.  Id.  

The Board finds that a VA dermatological examination and 
opinion are needed to determine the nature and extent of the 
lesion on the left cheek, and whether any disorder found is 
related to either service, including Agent Orange exposure, 
or the service-connected tinea cruris and tinea versicolor.  
See 38 U.S.C.A. § 5103A(d).  

Additionally, the Board notes that the veteran has not been 
provided the notice required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), for this claim.  This must be done. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be provided a 
notice letter in connection with his 
claim for service connection for a left 
cheek lesion, to include as secondary to 
Agent Orange exposure, in accord with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be asked whether 
there are any outstanding relevant 
treatment records, to include from the 
private dermatologist referenced in the 
May 2004 VA examination record.  Any 
reported records should be obtained.  

3.  The veteran should then be scheduled 
for a VA dermatological examination.  The 
examiner is requested to state whether 
the veteran has a lesion on his face, and 
if so, render a specific diagnosis (if 
possible).  If a skin disorder is 
diagnosed, the examiner is requested to 
state whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the skin disorder is 
related to service, including Agent 
Orange exposure, or to the service-
connected tinea cruris and tinea 
versicolor.  The claims file should be 
made available to and reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


